DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-45 are pending in the instant application.

Priority
This application filed March 20, 2019 claims priority from U.S. Provisional Patent Application No. 62/645,650, filed on March 20, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 10/14/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-11) in the reply filed by Applicant’s representative Stephen M. Kepper on 10/14/2022 is acknowledged. 


Status of the Claims
	Claims 12-45 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to Applicant’s response to the restriction requirement.  Claims 1-11 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinokurov et al., Chemical Record, (2018), v18, p858-867, published on Jan. 4, 2018.

Applicant’s claim 1 is drawn to a halloysite-based nanocomposite, the nanocomposite comprising transition metal-nanoparticles embedded upon the internal surface of the halloysite nanotube.
Applicant’s claim 10 is drawn to a transition metal catalyst system, wherein the transition metal catalyst system comprises the halloysite-based nanocomposite of claim 1.

Vinokurov et al. discloses gold nanoparticles inside (embedded) halloysite nanotubes prepared in-situ using surfactants as delivery agent (Figure 5a) in ethanol-toluene solution to form the Au-halloysite nanotubes loaded with 6.5-7.5 nm diameter gold particle, wherein gold (Au) is Group 11 transition metal.   Vinokurov et al. discloses the typical diameter of halloysite nanotube lumen is 15 nm, but can be enlarged to 25 nm by selective etching of aluminum oxide with sulfuric acid.  Vinokurov et al. discloses silver nanoparticles embedded within enlarged halloysite nanotubes with silver nanorod (Figure 5b) diameter to 20 nm.  In addition, Vinokurov et al. discloses ruthenium nanoparticles inside the halloysite (Figure 5c, 3.2 Metal Nanoparticles inside the Nanotube, p.863).  Vinokurov et al. also discloses platinum (i.e. group 10 transition metal) nanoparticles halloysite nanotube (3.3 Transport Properties of ion-Conductive Membranes, p.864).  Therefore, Vinokurov et al. anticipates claims 1-7.

In terms of claim 8, wherein the transition metal comprises a transition metal alloy, Vinokurov et al. discloses bimetallic CuCo nanoparticles as transition metal alloy (calcinated) impregnated inside of the halloysite nanotube was used for exhaustive oxidation of toluene to carbon dioxide by molecular oxygen under continuous-flow conditions (3.4 Catalytic Activity in Oxidation Reactions, p. 864), and the detail cited in the reference [32] Carrillo et al.,  Applied Catalysis B, (2015), v164, p443-452 (2.1 Catalyst synthesis, p.444).   
In terms of claim 9, wherein the nanocomposite catalyzes the formation of C-O bonds, C-H bonds, C-C bonds, C-N bonds, or both, Vinokurov et al. discloses Au-nanoparticles, supported on unmodified halloysite nano-tubes, were applied for oxidation of cyclohexene and benzyl alcohol by molecular oxygen (i.e. formation of C-O bonds).   
In terms of claim 10, wherein the transition metal catalyst system comprises the halloysite-based nanocomposite of claim 1, Vinokurov et al. discloses the transition metal catalyst system comprises Au-nanoparticles, supported on unmodified halloysite nano-tubes, were applied for oxidation of cyclohexene and benzyl alcohol by molecular oxygen.


Claims 1-2, 4-5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu et al., RSC Adv., (2014), v4, p39439-39445.

Mu et al. discloses a sandwich structured silver/halloysite nanotube/Fe3O4 nanocomposite for 4-nitrophenol reduction, and a method of preparing the nanocomposite in Scheme 1: 
    PNG
    media_image1.png
    651
    969
    media_image1.png
    Greyscale
.   A silver/halloysite nanotube nanocomposite (HNTs/Ag) is disclosed (Table 1, Scheme 1, and Fig. 2) at p.39441-2.  The inner diameters of the HNT nanotubes are 15-30 nm (3.1 Morphology characterization, left column at p.39441).  Mu et al. discloses catalytic reduction of 4-nitrophenol (4-NP) by NaBH4 in the presence of the Ag/HNTs/Fe3O4 nanocomposite (see Fig. 5(a) at p.39444), wherein the aqueous solution of 4-NP (i.e. comprising a solvent) having a maximum adsorption at 317 nm was shifted to 400 nm after the addition of freshly prepared NaBH4 solution in the presence of the Ag/HNTs/Fe3O4 nanocomposite.  This adsorption peak (400 nm) is assigned to the formation of 4- nitrophenolate ions in alkaline (i.e. comprising a base) condition caused by the addition of NaBH4 (left column at p. 39443).   Ag (silver) is a transition metal of Group 11.  Therefore, Mu et al. anticipates claims 1-2, 4-5, 7, and 9-11.

Conclusions
Claims 1-11 are rejected.
Claims 12-45 are withdrawn.
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731